internal_revenue_service number release date index number ---------------------- --------------- ------------------------- ----------------- ----------- ------------- in re --------------- department of the treasury washington dc person to contact -------------------- id no ------------- telephone number --------------------- refer reply to cc intl br1 - plr-112401-04 date september --------------- ------------------------- --------- this responds to a letter from employer’s authorized representative dated a in legend employer date a country a dear ------------------- which employer requests a ruling that salaries wages and similar remuneration paid to employees of employer an agency of the government of country a are exempt from u s taxation under the income_tax treaty between the united_states and country a representations submitted by employer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request_for_ruling it is subject_to verification on examination and trade matters and also encourages foreign enterprises to invest in country a nearly all of the funding received by employer is from the government of country a visas as nondiplomatic representatives of the government of country a they are not citizens of the united_states and do not have immigrant status in the united_states employer provides policy advice to the government of country a on enterprise certain employees of employer are based in the united_states and hold a-2 the rulings contained in this letter are based upon information and the government service article of the income_tax treaty between the united employer represents that its employees are not citizens of the united_states and plr-112401-04 their u s resident status if applicable arose solely for the purpose of rendering services to employer or other agencies of the government of country a states and country a generally provides that salaries wages and similar remuneration paid_by a state to an individual for services rendered to that state are taxable only in that state the income is taxable only in the other state where the services were performed however if the individual is a citizen and resident of the other state or if the individual is a resident of the other state and did not become a resident of the other state solely for the purpose of rendering the services to the first state the income may be taxable by the other state if the services are rendered in connection with a business carried on by the first state were not residents of the united_states prior to their employment by employer in the united_states employer also represents that its activities are of a governmental nature and that it is not carrying on a business based on the representations made we conclude that the salaries wages and similar remuneration paid to the employees of employer are exempt from u s taxation under the government service article of the income_tax treaty between the united_states and country a concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter the code provides that it may not be used or cited as precedent letter is being sent to employer’s representative this ruling is directed only to the taxpayer requesting it sec_6110 of in accordance with the power_of_attorney on file with this office a copy of this except as expressly provided herein no opinion is expressed or implied sincerely m grace fleeman senior counsel office of associate chief_counsel international
